Title: From James Madison to John A. Wharton, 22 January 1822
From: Madison, James
To: Wharton, John A.


                
                    Sir
                    Montpr. Jany 22. 1822
                
                Your enquiries with respect to the University do not admit an answer until what is now contingent shall be reduced to certainty. The time of opening it depends on further aids from the legislature, and on obtaining eligible professors, after provision for them shall be authorized. The qualifications for the admission of Students, will doubtless be made public as soon as they shall be regularly settled. In the mean time, the rules of other Universities may be some guide to conjecture. The expences of Education, the boarding particularly which must be a principal part, will of course depend on the prices of food of which no exact estimate can be made at so early a day.
                Your anxiety to partake the advantages to be expected from this Institution, is very laudable and I wish I could have given you information of a more satisfactory nature.
                
                    J. M
                
            